       Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
MICHAEL L. FERGUSON, MYRL C. JEFFCOAT :
and DEBORAH SMITH, on behalf of the DST                                  :
SYSTEMS, INC. 401(K) PROFIT SHARING                                      :
PLAN,                                                                    :
                                                                         :
                               Plaintiffs,                               :   Case No. 17-CV-06685-ALC
                                                                         :
                     v.                                                  :
                                                                         :
RUANE CUNNIFF & GOLDFARB INC.,                                           :
DST SYSTEMS, INC., THE ADVISORY                                          :
COMMITTEE OF THE DST SYSTEMS, INC.                                       :
401(K) PROFIT SHARING PLAN and THE                                       :
COMPENSATION COMMITTEE OF THE                                            :
BOARD OF DIRECTORS OF DST SYSTEMS,                                       :
INC.,                                                                    :
                                                                         :
                               Defendants.                               :
                                                                         :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                        REPLY MEMORANDUM OF LAW
                IN FURTHER SUPPORT OF THE DST DEFENDANTSZ
          MOTION TO DISMISS PLAINTIFFSZ 401(k)-RELATED ALLEGATIONS

                                                      Scott D. Musoff
                                                      Alexander C. Drylewski
                                                      James R. Carroll
                                                      Michael S. Hines
                                                      SKADDEN, ARPS, SLATE
                                                       MEAGHER & FLOM LLP
                                                      Four Times Square
                                                      New York, New York 10036
                                                      (212) 735-3000
                                                      p and p
                                                      500 Boylston Street
                                                      Boston, Massachusetts 02116
                                                      (617) 573-4800

                                                      Counsel for Defendants
                                                      DST Systems, Inc., The Advisory Committee of the
                                                      DST Systems, Inc. 401(k) Profit Sharing Plan, and The
                                                      Compensation Committee of the Board of Directors of
Dated: January 10, 2019                               DST Systems, Inc.
        Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 2 of 14




                                                  TABLE OF CONTENTS

TABLE OF AUTHORITIES .......................................................................................................... ii
PRELIMINARY STATEMENT .....................................................................................................1
REPLY POINTS ..............................................................................................................................2
I.        THE OPPOSITION MISAPPLIES THE
          PLEADING STANDARDS THAT GOVERN THIS MOTION ........................................2
II.       THE OPPOSITION DOES NOT OVERCOME PLAINTIFFSt
          FAILURE TO ALLEGE WELL-PLEADED FACTS PLAUSIBLY
          SUPPORTING A CLAIM FOR BREACH OF THE DUTY OF PRUDENCE ..................4
          A.         Plaintiffst Share Class Arguments Lack Merit, Are Contrary To
                     Morgan Stanley, And Were Twice Rejected By Judge Forrest In Sacerdote ..........4
          B.         Plaintiffst Arguments Confirm That
                     Their Vague And Erroneous Allegations Of
                     Underperformance Do Not Plausibly Allege A Flawed Process .............................7
          C.         Plaintiffst Arguments Do Not Overcome The Insufficiency Of
                     Their Allegations Concerning Administrative And Recordkeeping Fees ...............8
          D.         Plaintiffst Other Miscellaneous Arguments About
                     A Lack Of Process Are Foreclosed By Morgan Stanley .........................................9
CONCLUSION ..............................................................................................................................10




                                                                     i
        Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 3 of 14




                                              TABLE OF AUTHORITIES

CASES                                                                                                                     PAGE(S)

A.V.E.L.A., Inc. v. Estate of Marilyn Monroe, LLC,
       No. 12-cv-4828 (KPF), 2018 WL 1273343 (S.D.N.Y. Mar. 5, 2018) .............................3, 8

Ashcroft v. Iqbal,
       556 U.S. 662 (2009) .............................................................................................................1

Cunningham v. Cornell University,
      No. 16-cv-4358769 (PKC), 2017 WL 4358769 (S.D.N.Y. Sept. 29, 2017) ........................5

Fifth Third Bancorp v. Dudenhoeffer,
       134 S. Ct. 2459 (2014) .........................................................................................................1

Laboy v. Board of Trustees of Building Service 32,
       513 F. Apptx 78 (2d Cir. 2013) ...........................................................................................7

Loomis v. Exelon Corp.,
      658 F.3d 667 (7th Cir. 2011) ...............................................................................................5

Pension Benenfit Guaranty Corp. ex rel. St. Vincent Catholic Medical Centers Retirement Plan
       v. Morgan Stanley Investment Management Inc.,
       712 F.3d 705 (2d Cir. 2013)....................................................................................... passim

Sacerdote v. New York University,
      No. 16-cv-6284 (KBF), 2017 WL 3701482 (S.D.N.Y. Aug. 25, 2017) ..........................4, 6

Sacerdote v. New York University,
      No. 16-cv-6284 (KBF), 2017 WL 4736740 (S.D.N.Y. Oct. 19, 2017) ...............................4

Terraza v. Safeway, Inc.,
       241 F. Supp. 3d 1057 (N.D. Cal. 2017) ...............................................................................5

Tibble v. Edison International,
       729 F.3d 1110 (9th Cir. 2013), vacated, 135 S. Ct. 1823 (2015) ........................................5

Vellali v. Yale University,
        308 F. Supp. 3d 673 (D. Conn. 2018) ..................................................................................5

White v. Chevron Corp.,
       No. 16-cv-0793-PJH, 2016 WL 4502808 (N.D. Cal. Aug. 29, 2016) .............................5, 7

White v. Chevron Corp.,
       No. 16-cv-0793-PJH, 2017 WL 2352137 (N.D. Cal. May 31, 2017), affVd, -- F. Apptx --,
       No. 17-16208, 2018 WL 5919670 (9th Cir. Nov. 13, 2018) ...............................................5
                                                                   ii
      Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 4 of 14




                                PRELIMINARY STATEMENT1

               The Supreme Court in Fifth Third Bancorp v. Dudenhoeffer acknowledged that

Rule 12(b)(6) is an qimportant mechanism for weeding out meritless claimsr in the ERISA

context. 134 S. Ct. 2459, 2471 (2014). Plaintiffst 401(k)-related allegations are the sort of

meritless claims that should be dismissed now, prior to the enormous expense of discovery.

               The Oppositionts arguments are based on a false premise: that conclusory factual

assertions coupled with the DST Defendantst failure to provide qdefinitive evidencer

contradicting those conclusory assertions warrants denial of the motion. (E.g., Opp. at 16, 22-

23.) But it is not Defendantst burden to provide evidence or proof that contradicts Plaintiffst

allegations. Rather, it is Plaintiffst burden to allege qsufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.r Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quotation marks omitted). Plaintiffst qnaked assertion[s] devoid of further factual

enhancementr -- such as that the DST Defendants did not have qa documented processr (Compl.

¶ 80) or qfailed to adequately investigater (id. ¶ 81) -- are insufficient to state an ERISA claim.

See Pension Benefits Guar. Corp. ex rel. St. Vincent Catholic Med. Ctrs. Ret. Plan v. Morgan

Stanley Inv. Mgmt. Inc., 712 F.3d 705, 717 (2d Cir. 2013) (qMorgan Stanleyr).

               Plaintiffst other arguments fare no better. Plaintiffst share class allegations are

insufficient to support a fiduciary breach claim because, contrary to the Second Circuitts

requirement in Morgan Stanley, Plaintiffs fail to allege that the inclusion of certain share classes

rendered the Plants mix of investment options imprudent. Indeed, Judge Forrest twice rejected


1
      Capitalized terms herein have the same meaning as in the Memorandum Of Law In
Support Of M\Y >LM >YZYbXUbhgt Motion To Dismiss J`U]bh]ZZgt 1-.&_'-Related Allegations
&?=@ Hc+ 54' &qMoving Brief,r cited as qGcj+ <f+ Uh TTr). Plaintiffst Memorandum Of Law In
Opposition To M\Y >LM >YZYbXUbhgt Motion To Dismiss (ECF No. 90) is referred to as the
qOppositionr (cited as qOpp. at __r).
      Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 5 of 14




identical allegations on a motion to dismiss for that same reason. Plaintiffst allegations about

administrative fees fail because Plaintiffs have failed to sufficiently allege that Plan participants

(including Plaintiffs) ever paid for the administrative fees associated with the Plan. Plaintiffst

allegations of fund underperformance are equally without merit, as those allegations are

impermissibly vague, based solely on hindsight, and, as Plaintiffs begrudgingly acknowledge,

demonstrably wrong as confirmed by performance documents integral to and incorporated in the

Complaint. In short, Plaintiffs have not plausibly alleged that the DST Defendants employed a

flawed process in managing the 401(k) portion of the Plan.

                                         REPLY POINTS

I.     THE OPPOSITION MISAPPLIES THE
       PLEADING STANDARDS THAT GOVERN THIS MOTION

               In Morgan Stanley, the Second Circuit considered qthe degree of factual detail

needed in a complaint in order to present nonconclusory and plausible allegationsr of a breach of

the fiduciary duty of prudence under ERISA. 712 F.3d at 709 (emphasis added). To state such a

claim, a complaint must include allegations of a qfiduciaryts conduct in arriving at an investment

decision,r and must include factual allegations that a fiduciary did not qemploy[] the appropriate

methods to investigate and determine the merits of a particular investment.r Id. at 716. Where --

as here -- there are no specific factual allegations about the process employed in making

fiduciary decisions, a plaintiff may survive a motion to dismiss only qif the court, based on

circumstantial factual allegations, may reasonably infer from what is alleged that the process was

flawed.r Id. at 718 (quotation marks omitted).

               The analysis of such circumstantial allegations is a two-pronged approach: first, a

complaint is insufficient -- like the Complaint here -- qif it tenders naked assertion[s] devoid of

further factual enhancement.r Id. at 717 (quotation marks omitted). Second, a complaintts well-


                                                  2
      Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 6 of 14




pleaded factual allegations must have qZUW]U` d`Uig]V]`]hm8r in other words, qthose allegations

must give rise to a reasonable inference that the defendant committed the alleged misconduct,

thus permit[ting] the court to infer more than the mere possibility of misconduct.r Id at 717-19

(quotation marks and internal citation omitted). qRC]ourts may draw a reasonable inference of

liability when the facts alleged are suggestive of, rather than merely consistent with, a finding of

misconduct.r Id. at 719.

               Plaintiffs also misstate the standard with respect to documents which are integral

to the Complaint or of which the Court may take judicial notice. Contrary to Plaintiffst

arguments (e.g. Opp. at 6-7), the Court need not accept as true the Complaintts allegations qthat

are contradicted either by . . . documents upon which [the Complaint] rel[ies], or by facts of

which the court may take judicial notice.r A.V.E.L.A., Inc. v. Estate of Marilyn Monroe, LLC,

No. 12-cv-4828 (KPF), 2018 WL 1273343, at *4 (S.D.N.Y. Mar. 5, 2018) (quotation marks

omitted).

               As set forth below, when the Complaintts allegations are analyzed pursuant to the

principles set forth in Morgan Stanley and in light of the documents that are fairly considered on

this motion, considered individually or collectively, they do not state a plausible ERISA claim

that the DST Defendantst process in managing the 401(k) portion of the Plan was flawed, and

therefore should be dismissed.




                                                 3
      Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 7 of 14




II.    THE OPPOSITION DOES NOT OVERCOME PLAINTIFFSZ
       FAILURE TO ALLEGE WELL-PLEADED FACTS PLAUSIBLY
       SUPPORTING A CLAIM FOR BREACH OF THE DUTY OF PRUDENCE2

       A.      PlaintiffsZ Share Class Arguments Lack Merit, Are Contrary To
               Morgan Stanley, And Were Twice Rejected By Judge Forrest In Sacerdote

                First, contrary to Plaintiffst arguments, the DST Defendants never argued for a

so-called qpresumption of prudencer based on the Plants mix and range of investment options.

(Opp. at 9-14.) Rather, as Judge Forrest held, share class allegations are insufficient as a matter

of law to a state a claim for breach of fiduciary duty absent well-pleaded allegations that the

range of options in the Plan qwere imprudent because of the inclusionr of higher-cost share

classes. Sacerdote v. New York Univ., No. 16-cv-6284 (KBF), 2017 WL 4736740, at *3

(S.D.N.Y. Oct. 19, 2017) (qSacerdote IIr); see also Sacerdote v. New York Univ., No. 16-cv-

6284 (KBF), 2017 WL 3701482, at *11 (S.D.N.Y. Aug. 25, 2017) (qSacerdote Ir). In Sacerdote

II, Judge Forrest denied plaintiffst motion to reconsider her dismissal of their share class

allegations, holding that the Second Circuit in Morgan Stanley required that the qsprudence of

each investment is not assessed in isolation but, rather, as the investment relates to the portfolio

as a whole.tr Sacerdote II, 2017 WL 4736740, at *1 (quoting Morgan Stanley, 712 F.3d at 717).

Thus, q[w]here plaintiffs allege that a defendant breached its fiduciary duty by including [higher-

cost] class shares but do not sufficiently allege an alteration of the total mix, the allegation does

not survive a motion to dismiss.r Id. at *2.

               Similarly here, the Plan was comprised of investment options with a range of

expense ratios from 4 basis points to 129 basis points, and included both actively managed and



2
        The Opposition abandons any claim that the DST Defendants breached ERISAts duty of
loyalty with respect to the 401(k) portion of the Plan, warranting dismissal of those portions of
Counts I and II. (See Opp. at 8 n.2.).

                                                  4
      Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 8 of 14




passively managed investment products.3 (Mov. Br. at 10-11.) Plaintiffs do not allege -- and

could not do so -- that including higher-cost share classes of certain investment options rendered

the Plants total portfolio imprudent. Indeed, even in their Opposition Plaintiffs focus only on

individual investment options, and ignore the Second Circuitts requirement that the mix of

investment options must be considered when determining prudence.4 (Opp. at 12-14.)

               Second, contrary to Plaintiffst arguments, the DST Defendants never argued that

certain share classes were included in the Plan for liquidity reasons. (Opp. at 10-11.) Rather,

they argued that Plaintiffst share class allegations are insufficient to plead a flawed process

because there are many reasons to select a particular share class. (Mov. Br. at 9-10); see also

White v. Chevron Corp., No. 16-cv-0793-PJH, 2017 WL 2352137, at *14 (N.D. Cal. May 31,

2017) (qmerely alleging that a [p]lan offers [certain share classes] is insufficient to state a claim

for breach of the duty of prudence, as fiduciaries have latitude to value investment features other

than price, and indeed are required to do sor), affVd, -- F. Apptx --, No. 17-16208, 2018 WL

5919670, at *1 (9th Cir. Nov. 13, 2018). One such reason, as Plaintiffs themselves plead, is for

3
        Plaintiffs state that qthe DST Defendants tellingly fail to note or acknowledger that the
Plan qoffered only 27-29 investment options.r (Opp. at 12.) But Appendix A attached to the
Moving Brief sets forth in a numbered table each of the Plants investment options from 2012
through 2016+ KY[UfX`Ygg) J`U]bh]ZZgt Uf[iaYbh h\Uh /4-/6 J`Ub cdh]cbg ]g qaiW\ bUffckYfr h\Ub
in other cases is both wrong and irrelevant. For example, Plaintiffs admit that the plans involved
in White v. Chevron Corp., No. 16-cv-0793-PJH, 2016 WL 4502808 (N.D. Cal. Aug. 29, 2016),
7E>>GA Q% ,@ENJI /IOVG, 729 F.3d 1110 (9th Cir. 2013), vacated, 135 S. Ct. 1823 (2015), and
Loomis v. Exelon Corp., 658 F.3d 667 (7th Cir. 2011) each had a similar number of investment
options with similar expense ratios. (Opp. at 12-13.) In any event, Plaintiffs do not challenge
the overall mix of options here, as required by the Second Circuit. See Morgan Stanley, 712
F.3d at 717.
4
        PlaintiZZgt Uih\cf]h]Yg UfY ]bUddcg]hY VYWUigY h\Ym Xc bch UXXfYgg h\Y a]l cZ ]bjYghaYbh
options as required by Morgan Stanley. See Vellali v. Yale Univ., 308 F. Supp. 3d 673, 686 (D.
Conn. 2018) (failing to evaluate the total mix of investment options when considering share class
allegations); Cunningham v. Cornell Univ., No. 16-cv-6525 (PKC), 2017 WL 4358769, at *7-8
(S.D.N.Y. Sept. 29, 2017) (same); Terraza v. Safeway, Inc., 241 F. Supp. 3d 1057, 1079 (N.D.
Cal. 2017) (same).

                                                  5
      Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 9 of 14




revenue sharing payments (Compl. ¶ 60), which the Plan here received.5 In any event, Plaintiffs

are wrong that the DST Defendants are required to qprovide [] evidencer or qoffer a[n] . . .

explanationr for the use of certain share classes. (Opp. at 11, 16.) Rather, it is Plaintiffst burden

to allege nonconclusory facts leading to a plausible inference that qthe defendant committed the

alleged misconduct, thus permit[ting] the court to infer more than the mere possibility of

misconduct.r Morgan Stanley, 712 F.3d at 719 (quotation marks and citation omitted).

Plaintiffst share class allegations fall far short. See Sacerdote I, 2017 WL 3701482, at *11.

               Third, equally without merit is Plaintiffst assertion that the DST Defendants

somehow qadmitt[ed]r imprudence with respect to the BMO Prime Market Money Fund. (Opp.

at 16-17.) Not only does the share class allegation concerning the BMO Prime Market Money

Fund fail for the same reasons as discussed above, but also, as argued in the Moving Brief and

ignored in the Opposition, it fails because that fund was not a designated investment option, and

neither participants nor the Plan paid the costs associated with that fund. (Mov. Br. at 12-13.)

Plaintiffs also do not plead that the Plan even met the minimum eligibility requirements for the

Premier Share Class of the BMO Prime Market Money Fund.6 (See Compl. ¶ 64.)

               In short, Plaintiffst share class allegations do not -- as a matter of law -- plausibly

allege a flawed process.

5
        Plaintiffs argue that the Plants disclosures about revenue sharing do not provide
qXYZ]b]h]jY Yj]XYbWY . . . that the Plan used revenue-sharing and that the DST Defendants based
their selection of more expensive share classes on the amount of revenue-sharing provided.r
(Opp. at 16 n.7.) But it is not the DST Defendantst burden to provide qdefinitive evidence.r
(See supra at 2-3.) Moreover, all of the Plants disclosures are consistent that the Plan receives
revenue-sharing payments from the Plants investment options. (See Opp. at 16 n.7.)
6
         Also missing the mark are Plaintiffst arguments purporting to rebut the Plants non-
eligibility of certain of the share classes that the Complaint erroneously alleges were available to
the Plan. (Opp. at 14-16.) Plaintiffst arguments miss the point; the investment options Plaintiffs
complain about are already low-cost share classes (not retail share classes) applicable to 401(k)
plans. (Mov. Br. at 12.)

                                                  6
     Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 10 of 14




       B.      PlaintiffsZ Arguments Confirm That Their Vague And Erroneous
               Allegations Of Underperformance Do Not Plausibly Allege A Flawed Process

               First, contrary to Plaintiffst arguments, the Complaintts allegations of

underperformance are limited to one conclusory assertion: that eight of the Plants investment

options qconsistently underperformedr their unidentified one-, three-, and ten-year benchmarks

between 2009 and 2016. (Compl. ¶ 66.) Although Plaintiffs tacitly concede the erroneousness

of that allegation (Opp. at 21), they accuse the DST Defendants of qconveniently rely[ing] on

only a snapshot as of December 31, 2013, which conveniently omits the pertinent evidence and

only offers a self-serving view of performance that hardly can be deemed persuasive at the

motion to dismiss stage.r (Id.) That argument is exactly why vague and nonspecific allegations

of underperformance are insufficient to plead a flawed process: performance is a point-in-time

measure and is impermissibly based on hindsight. E.g., Laboy v. Bd. of Trs. of Bldg. Serv. 32 BJ

SRSP Fund, 513 F. Apptx 78, 80 (2d Cir. 2013) (affirming dismissal of ERISA breach of

fiduciary duty claims based on alleged high investment management fees and one-, three-, and

five-year returns, and holding that q[i]t is well-established that allegations of poor results alone

do not constitute allegations sufficient to state a claim for such a breachr). qIndeed, a fiduciary

may -- and often does -- retain investments through a period of underperformance as part of a

long-range investment strategy.r White, 2016 WL 4502808, at *17. At bottom, Plaintiffst

performance allegations are qnot sufficient to create a reasonable inference that plan

administrators failed to conduct an adequate investigation -- either when the investment was

selected or as its underperformance emerged -- as ERISA requires plaintiff to plead some other

objective indicia of imprudence.r Id. (citing Morgan Stanley, 712 F.3d at 718-19.)

               Second, although the Complaint fails to plead, among other things, the actual

performance of the Plants investments as compared to the actual benchmarks of the funds,


                                                  7
     Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 11 of 14




Plaintiffs assert that it is inappropriate for the Court to rely on the performance data submitted by

the DST Defendants because it constitutes qextrinsic material[] . . . improper at this procedural

stage.r (Opp. at 20-21.) That, of course, is nonsense. Plaintiffs made a vague allegation of fund

performance, and therefore, the fund performance data on which Plaintiffs necessarily relied is

integral to the Complaint, and can be considered on this motion. See A.V.E.L.A., 2018 WL

1273343, at *8 n.4 (qOn a motion to dismiss . . . the Court may also properly consider documents

that are incorporated by reference or that are integral to the complaint. . . . [w]here, as here,

documents properly considered on a motion to dismiss contradict the pleadings, the Court need

not accept those pleadings as truer). That performance data demonstrates that the eight

challenged funds did not qconsistently underperformr benchmarks, but rather had periods of both

outperformance and underperformance, just as would be expected in a portfolio of investments.

(See Mov. Br. at 15-16.)

       C.      PlaintiffsZ Arguments Do Not Overcome The Insufficiency Of
               Their Allegations Concerning Administrative And Recordkeeping Fees

               As set forth in the Moving Brief, the Plants disclosures make plain that

participants are not, and have not been, charged recordkeeping and other administrative expenses

in connection with the 401(k) portion of the Plan. (Mov. Br. at 13.) Nor, contrary to Plaintiffst

arguments, are the Plants prior disclosures in any way inconsistent -- all of the Plants disclosures

are clear that those fees may be paid by other sources (Plan forfeitures, DST, and revenue

sharing), and those others sources have paid all of those fees in each year during the relevant

period.7 (See Opp. at 18; see also Hines Decl. Exs. 2-5 (ECF No. 88).) Therefore Plaintiffs have


7
        Plaintiffs claim that their account statements detail the fees that are charged to them.
(Opp. at 18 n.9.) Tellingly, those account statements are not alleged in the Complaint, not
attached to the Complaint, and not submitted with the Opposition. Indeed, Plaintiffs do not even
argue that they ever paid administrative expenses associated with the 401(k) portion of the Plan.

                                                   8
     Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 12 of 14




insufficiently pleaded that they or any other participants have paid any administrative or

recordkeeping fees. Moreover, contrary to Plaintiffst argument, Plaintiffs have not alleged a

benchmark to compare the 29-35 basis points alleged in the Complaint (Opp. at 17-19); Plaintiffs

allege only that q[b]ased upon its market power, the Plan should have been required to pay less

than 50% of the total TPC that the DST Defendants consistently permitted the Plan to be

assessed.r (Compl. ¶ 62.) That conclusory assertion is not a benchmark, and is also based on the

confusing allegation that the qtotal costr of the Plan is 150 basis points (id.), which is nowhere

explained in the Complaint or the Opposition.

               Plaintiffst arguments about qcompetitive biddingr are equally meritless. (Opp. at

19-20.) The DST Defendants never stated that Plaintiffst allegation was a qlegal conclusion.r

(Id. at 19.) Rather, that allegation is an impermissible qnaked assertion devoid of further factual

enhancement.r Morgan Stanley, 712 F.3d at 717 (quotation marks omitted). Nevertheless, even

if true, nothing in ERISA requires fiduciaries to obtain competitive bids from service providers,

particularly where, as here, participants are not charged for those services. (See Mov. Br. at 14.)

       D.      PlaintiffsZ Other Miscellaneous Arguments About
               A Lack Of Process Are Foreclosed By Morgan Stanley

               First, the Complaintts allegations about the offering of actively managed index

funds, and the lack of alternative investment products in the Plan lineup (such as collective

trusts, separately managed accounts, or a stable value fund) do not plausibly allege a flawed

process. (Opp. at 17 n.8, 21-23.) According to Plaintiffs, even though every court to consider

similar allegations has rejected them as inadequate (see, e.g., Mov. Br. at 13 n.9, 17-18),

Plaintiffst allegations should be accepted because they add the conclusory assertion that the

Plants fiduciaries did not have a qdocumented processr or qfailed to adequately investigater

those alternatives. (Opp. at 17 n.8, 21-23.) But adding the qnaked assertionr of a lack of process


                                                 9
     Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 13 of 14




is precisely the sort of conclusory allegation qdevoid of further factual enhancementr that

Morgan Stanley rejects. Morgan Stanley, 712 F.3d at 717 (quotation marks omitted). Indeed,

Plaintiffs themselves recognize that qthese allegations individually might be deemed insufficient

to state an imprudence claim.r (Opp. at 23.) Whether viewed in isolation or as a whole, none of

Plaintiffst allegations plausibly allege that the DST Defendants employed a flawed process in

managing the 401(k) portion of the Plan.

                Second, for substantially similar reasons, Plaintiffst arguments about the DST

Stock Fund and the Advisory Committee do not support a claim. (Opp. at 23-25.) Plaintiffs do

not even attempt to respond to the DST Defendantst arguments about the inadequacy of the

Complaintts allegations concerning the DST Stock Fund. (See Mov. Br. at 19-20.) Instead,

Plaintiffs state, without explanation, that their allegations lead to qthe reasonable inference . . .

that Defendants failed to properly manager that fund. (Opp. at 24.) That sort of conclusory

argument effectively concedes the inadequacy of those allegations. Plaintiffst arguments about

the Advisory Committee are equally without merit. (Opp. at 24-25.) As argued in the Moving

Brief and ignored in the Opposition, nothing in ERISA requires fiduciaries to hire an investment

adviser or adopt a governing charter -- even if true, those allegations are irrelevant to Plaintiffst

prudence claim. (Mov. Br. at 20-21.) And Plaintiffst assertion that the identity and credentials

of the Advisory Committee members are qspeculiarly within the possession and controlt of the

DST Defendantsr (Opp. at 24 n.13) is demonstrably wrong, as Plaintiffs themselves previously

sued the individual members of the Advisory Committee in this action. (See ECF No. 1.)

                                           CONCLUSION

                For all of the foregoing reasons, and for the reasons set forth in the Moving Brief,

the DST Defendantst motion to dismiss should be granted in its entirety and all allegations and

claims concerning the 401(k) portion of the Plan should be dismissed with prejudice.
                                                  10
    Case 1:17-cv-06685-ALC-BCM Document 91 Filed 01/10/19 Page 14 of 14




Dated: January 10, 2019           Respectfully submitted,
       Boston, Massachusetts
                                  /s/ Michael S. Hines
                                  Scott D. Musoff
                                  Alexander C. Drylewski
                                  James R. Carroll (pro hac vice)
                                  Michael S. Hines (pro hac vice)
                                  SKADDEN, ARPS, SLATE
                                    MEAGHER & FLOM LLP
                                  Four Times Square
                                  New York, New York 10036
                                  (212) 735-3000
                                  p and p
                                  500 Boylston Street
                                  Boston, Massachusetts 02116
                                  (617) 573-4800
                                  scott.musoff@skadden.com
                                  alexander.drylewski@skadden.com
                                  james.carroll@skadden.com
                                  michael.hines@skadden.com

                                  Counsel for Defendants
                                  DST Systems, Inc., The Advisory Committee of the
                                  DST Systems, Inc. 401(k) Profit Sharing Plan, and
                                  The Compensation Committee of the Board of
                                  Directors of DST Systems, Inc.
